



Pandora Media Corporate Incentive Plan for Fiscal Year Ending December 31, 2016


The Pandora Media, Inc. (“Pandora”) Corporate Incentive Plan for the fiscal year
ending December 31, 2016 (the “Plan”) is designed to reward eligible employees
for their efforts toward the accomplishment of Pandora’s goals during the Plan
Year. For purposes of the Plan, “Plan Year” means Pandora’s fiscal year starting
January 1, 2016 through and including December 31, 2016 (“Calendar Year 2016”).


Eligibility


Eligibility under the Plan does not represent a commitment or guarantee that you
will receive any payment under the Plan. If, for any reason, you are not an
active employee of Pandora (or one of its eligible subsidiaries as determined by
the Compensation Committee) in good standing on the last day of Calendar Year
2016, you will not be eligible to receive a bonus under the Plan. Furthermore,
the decision to pay any bonus under the Plan remains in the full discretion of
the Compensation Committee of Pandora’s Board of Directors.


Selected employees at the manager or equivalent level and all employees at the
director level and above are eligible (an “Eligible Position”). To receive any
payment under the Plan, an eligible employee must remain an employee in good
standing on the last day of the Plan Year (December 31, 2016).


New Hires and Promotions into Eligible Positions. Eligible employees hired or
promoted into an Eligible Position after the beginning of the Plan Year will
have any bonus prorated to reflect the length of time employed in an Eligible
Position during the Plan Year. However, employees hired or promoted into an
Eligible Position after November 1, 2016 will not be eligible for the Plan.


Changes Between Eligible Positions. Eligible employees who move from one
Eligible Position to another Eligible Position with a different Target Bonus (as
defined below) will have any bonus prorated to reflect the different Target
Bonus (as defined below) amounts based on the length of time employed in each
Eligible Position.


Target Bonus Opportunity


Each Eligible Position is assigned a target bonus amount (“Target Bonus”),
generally expressed as a percentage of earned salary for the applicable period.
Your manager will discuss your Target Bonus with you. There is no guarantee that
you will receive your Target Bonus, and you may receive a lower or higher amount
or no bonus.


Plan Administration


The Compensation Committee will have sole discretion to determine the aggregate
pool (the “Bonus Pool”) under the Plan, as described below, depending solely
upon its assessment of Pandora’s overall performance measured against objectives
that the Compensation Committee and management will discuss from time to time.
In exercising its discretion, the Compensation Committee will consider any
extraordinary activities during the year, including mergers, acquisitions, new
market expansion and other strategic initiatives. Pandora and the Compensation
Committee may amend, suspend or terminate the Plan at any time and in any
manner. All payments under the Plan are discretionary. Regardless of whether any
specific performance metrics are set for any Plan Year, the decisions as to
whether, and how much, to fund the Bonus Pool remain in the full discretion of
the Compensation Committee, and Pandora’s financial results for any Plan Year
shall not be deemed to give any eligible employee a right to any payment under
the Plan.







--------------------------------------------------------------------------------





The Incentive Committee of Pandora (the “Incentive Committee”) is responsible
for administering the Plan with respect to employees who are not executive
officers (“Non-Executive Employees”), subject to the direction of the
Compensation Committee. Members of the Incentive Committee shall be the CEO
and/or any officers or managers appointed by the CEO to the Incentive Committee.
The Incentive Committee will, in its discretion, determine a Non-Executive
Employee’s eligibility under the Plan, including whether part-time employees are
eligible and whether Pandora will pay prorated bonuses for Non-Executive
Employees who retire (and, if so, the retirement criteria) or die during the
Plan Year. All determinations, interpretations, rules and decisions of the
Compensation Committee and/or the Incentive Committee shall be conclusive and
binding upon all persons claiming to have any interest or right under the Plan.


Bonus Payments


In order to receive any payment under the Plan, an eligible employee must remain
an active employee on the last day of the fiscal year (December 31, 2016). If,
before such date(s), your employment is terminated (whether by you or by
Pandora, regardless of the reason), you will not be eligible to receive a bonus
under the Plan.


The Compensation Committee will determine the Bonus Pool and the individual
payments to each executive officer of Pandora.


With respect to the Non-Executive Employees, the CEO of Pandora shall have the
discretion to determine the portion of the remaining Bonus Pool that will be
awarded to any individual or to any department or business unit and to delegate
responsibility for determining individual payments to your manager.


As a result, the actual payment to you of a bonus, if any, under the Plan is
subject to the discretion of the Compensation Committee, the CEO and your
manager.


Operating Guidelines
 
No eligible employee may rely on any verbal or other information outside of this
Plan. Pandora reserves the right to amend, discontinue or make significant
changes to the Plan at any time and for any reason, with or without notice.
Eligibility for a bonus under this Plan does not guarantee eligibility for any
future payments or bonus programs.


At Will Employment


Nothing in the Plan shall confer upon any employee or other Plan participant any
right to continued employment or service with Pandora for any specific duration
or otherwise restrict in any way the rights of Pandora or any employee to
terminate an eligible employee’s employment at any time, for any reason, with or
without cause.


Tax Withholding


Pandora shall withhold from the payments under the Plan all federal, state and
local income or other taxes required to be withheld therefrom and any other
required payroll deductions, and as a condition precedent to payment under the
Plan, all recipients shall make arrangements satisfactory to Pandora for the
payment of any personal income or other taxes. All payments hereunder are
intended to qualify for the short-term deferral exception from Section 409A of
the Internal Revenue Code and, if required to qualify for such exception, shall
be made no later than 2 and 1/2 months following the end of the taxable year in
which an individual becomes legally entitled to, or vested in, a payment
hereunder.





--------------------------------------------------------------------------------







Miscellaneous


This Plan is unfunded. In no event may a participant sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan or relating
hereto. At no time will any such right or interest under the Plan be subject to
the claims of any participant’s creditors or liable to attachment, execution or
other legal process.



